Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s arguments, see amendment, filed on August 5, 2022, with respect to the rejection of claims 19-36 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ) second paragraph and the rejection of claims 19-31 under 35 U.S.C. 101 as the claimed invention is directed to abstract idea (mathematical computation/human thought process) without significantly more have been fully considered and are accepted.  The rejection of the respective claims has been withdrawn in view of the amendment and remark presented by the Applicant(s). The Examiner acknowledges the cancellation of claims 1-36 and the addition of claims 37-52. Claims 37-52 are pending in the application. 
Allowance
Claims 37-52 are allowed. The following is an examiner’s statement of reasons for allowance:
Tchoryk, Jr. et al. (U.S. PAP 2013/0184838, hereon Tchoryk) discloses resource optimization using environmental and conditioned based monitoring (see Tchoryk, Abstract). The Smart Turbine system of the present invention extends this limited notion of condition monitoring. The invention combines condition monitoring across all scales of the wind ecosystem with innovative atmospheric Light Detection and Ranging (LIDAR) measurements and fault tolerant control strategies to develop turbines and wind farms that are more predictable, deliver more power, and have a lower cost of energy (see Tchoryk, paragraph [0014]). 
Further, an operational schematic 60 is presented in FIG. 6. Data are collected across all subsystems of a Wind Turbine 62 via a SCADA system 64 and passed to the Ensemble of Decision Tree-based Fault Detection (EDT) algorithms implemented in a control system 66. The EDT training algorithms learn a model of normal turbine behavior. In operation, live data are run against these fault detection models. Developing failures are detected as deviations from the model of expected turbine behavior and then stored in a database 68 including Data Behavior & Abnormality Score, which may be reported to automated response systems and human operators (see Tchoryk, paragraph [0093]). 
The instant application utilizes a different approach to obtain or detect aberrant or fault detection as defined in claim 37 of the instant application and further limited in the dependent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIAS DESTA whose telephone number is (571)272-2214. The examiner can normally be reached M-F: 8:30 to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew M Schechter can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ELIAS DESTA/
Primary Examiner, Art Unit 2857